DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blondeel (US 2003/0146254).
Regarding Claim 1, Blondeel discloses a water bottle (2) comprising a spout (20) including a neck (14) having at least one first lug (15, 28) formed integrally with the neck wherein the first lug includes a first hole.
Claim 1 is alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohanfard (US 5167354).
Regarding Claim 1, Cohanfard discloses a water bottle (60, 62) comprising a spout (12) including a neck (14) having at least one first lug (36) formed integrally with the neck wherein the first lug includes a first hole (37).
Claim 1 is alternately rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US D893956).
Regarding Claim 1, Wang discloses a water bottle comprising a spout including a neck having at least one first lug formed integrally with the neck wherein the first lug includes a first hole.
Claim 1 is alternately rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghiassi (US D659473).
Regarding Claim 1, Ghiassi discloses a water bottle comprising a spout including a neck having at least one first lug formed integrally with the neck wherein the first lug includes a first hole.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cohanfard (US 5167354) as applied to claim 1 above, and further in view of Kaplowitz (US 5660301).
Regarding Claim 2, Cohanfard discloses a body and a second lug (38) formed integrally with the neck where the second lug includes a second hole (39) (Col. 5 Lines 29-39). Cohanfard does not disclose the container body (62) includes the integrally formed second lug.
Kaplowitz discloses a similar bottle container with an integrally formed lug (7) with an aperture configured for attachment. Cohanfard and Kaplowitz are analogous inventions in the art of bottles with hanging and attachment means.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second integral lug of Cohanfard to be integrally formed with the bottle as disclosed in Kaplowitz in order to provide an integrally formed attachment provision that may be formed monolithically with the bottle that reduces manufacturing costs and positions the attachment location in a region furthest from the bottle’s opening (Col. 4 Lines 8-21). 
Regarding Claim 3, Cohanfard discloses the spout is provided on the container, further comprising a strap (40) hung on the container and the spout, and a cap (16) releasably secured to the neck, and wherein two ends of the strap are hung on the first lug and the second lug respectively.
Regarding Claim 4, Cohanfard discloses the strap includes two rings (42) at two ends respectively, the rings being hung on the first lug and the second lug respectively.
Regarding Claim 9, Cohanfard discloses the neck is externally threaded (64) and the cap is internally threaded (18) and threadedly secured to the externally threaded neck (Col. 4 Lines 21-37). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Cohanfard (US 5167354)  as applied to claim 3 above, and further in view of Wang (US D893956).
Regarding Claim 5, Modified Cohanfard discloses the limitations of Claim 3 as discussed above. While Cohanfard discloses the use of handle members (such as 50 and 54) attached to the spout neck, Cohanfard does not disclose the body of the container includes a hollow handle having two ends communicating with contents in the body, and a channel disposed between the handle and the body. 
Wang discloses a similar container with a spout having a lug with a hollow handle having two ends communicating with contents in the body, and a channel disposed between the handle and the body. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the spout having lugs disclosed in Modified Cohanfard with the bottle having the handle configuration seen in Wang as this represents the simple substitution of the bottle type that would produce no unexpected results in the functioning of the bottle. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Cohanfard (US 5167354) in view of Wang (US D893956) as applied to claim 5 above, and further in view of Summerfield (US 7673770).
Regarding Claim 6, while Wang discloses a hollow handle, Wang does not disclose  a cylindrical padded member disposed on the handle for increasing a degree of comfort to the hand holding the handle. 
Summerfield discloses a cylindrical padded member (10) disposed on a handle configured for use over the handle of a tool or implement (Col. 2 Lines 43-45). Modified Cohanfard in view of Wang and Summerfield are analogous inventions in the art of fluid containers with handles. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Wang with the cylindrical cushion grip of Summerfield in order to provide a removable cushioned handle with greater circumference for ease of operation (Col. 2 Lines 46-58). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Cohanfard (US 5167354) in view of Kaplowitz (US 5660301) as applied to claim 3 above, and further in view of Harrison (US 2013/0327738).
Regarding Claim 7, Modified Cohanfard discloses the limitations of Claim 3 as discussed above. Modified Cohanfard does not disclose an anti-skid bowl-shaped member secured to a bottom of the body, and wherein the anti-skid bowl-shaped member is made of rubber or plastics.
Harrison discloses a similar bottle with a handle and spout member comprising an anti-skid bowl-shaped member (200) secured to a bottom of the body, and wherein the anti-skid bowl-shaped member is made of rubber or plastics. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the botte of Modified Cohanfard with the anti-skid bowl shaped member of Harrison in order to allow the bottle to be placed on a smooth surface without sliding (Paragraph 00550). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Cohanfard (US 5167354) in view of Kaplowitz (US 5660301) as applied to claim 3 above, and further in view of Paquette (US 4702473).
Regarding Claim 8, Modified Cohanfard discloses the limitations of Claim 3 as discussed above. Modified Cohanfard does not disclose a reflective sticker adhered to the body.
Paquette discloses a similar bottle with a handle and spout comprising a reflective member (65) attached to the body. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the botte of Modified Cohanfard with the reflective member (65) of Paquette in order to allow the bottle to be carried by joggers and serve as a safety member and be seen by motor vehicle drivers (Col. 2 Lines 59-67). While Paquette does not disclose the reflective member is a sticker, one of ordinary skill in the art would recognize and find obvious that a sticker reflective member may be attached to the bottle as an equivalent means of connecting the reflector to the bottle. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Cohanfard (US 5167354) in view of Kaplowitz (US 5660301) as applied to claim 3 above, and further in view of Ghiassi (US D659473).
Regarding Claim 10, Modified Cohanfard discloses the limitations of Claim 3 as discussed above. Modified Cohanfard does not disclose a support ring disposed in the neck and a replaceable filter disposed on the support ring. Ghiassi discloses a similar bottle with a support ring disposed in the neck and a replaceable filter disposed on the support ring. Modified Cohanfard and Ghiassi are analogous inventions in the art of bottles with spouts and attachment lugs. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the botte of Modified Cohanfard with the ring support and filter of Ghiassi in order to filter the water as is commonly practiced in the art to provide filtered water. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736